Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on December 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIN et al.(US 2020/0192431 A1)(herein after SHIN).

Regarding claim 1, SHIN teaches a touch sensor panel(Para-70) comprising:

a base layer(encapsulation portion 313, or flexible substrate 311, fig.2, Para-67);

a first adhesive layer(transparent adhesive member 314, fig.2) having one side bonded to one side of the base layer(313) and composed of a pressure-sensitive adhesive(PSA)(Para-70);
 
an electrode layer(touch electrode portion 315, fig.2) having one side bonded to the other side of the first adhesive layer(314);

a second adhesive layer(film adhesive member 316, fig.2) having one side bonded to the other side of the electrode layer(315) and composed of a pressure-sensitive adhesive(PSA)(Para-74); and 
a functional layer(functional film 317, fig.2) having one side bonded to the other side of the second adhesive layer (316)(Para-74).

Regarding claim 4, SHIN teaches the touch sensor panel according to claim 1, wherein the functional layer(317) is a polarization layer(circular polarizing film, Para-75).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





8.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al.(US 2020/0192431 A1) in view of LEE et al.(US 2019/0205603 A1)(herein after LEE).

Regarding claim 2, SHIN is not found to teach expressly the touch sensor panel according to claim 1, wherein the first and the second adhesive layers have a modulus of 0.2 to 2 and a thickness of 10 to 30µm.

However, LEE teaches a fingerprint sensing display apparatus, wherein the first and the second adhesive layers have a modulus of 0.2 to 2 and a thickness of 10 to 30µm(Para-174, 176, 188).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified SHIN with the teaching of LEE to include the feature in order to provide sufficient adhesion force to support sensor and supporting substrate while minimizing degradation of transmission and reception characteristics.

Regarding claim 6, SHIN as modified by LEE teaches the touch sensor panel according to claim 2, wherein the functional layer(317, fig.2, SHIN) is a polarization layer(Para-75, SHIN).

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al.(US 2020/0192431 A1) in view of MITAMURA et al.(US 2016/0253035 A1)(herein after MITAMURA).

Regarding claim 3, SHIN is not found to teach expressly the touch sensor panel according to claim 1, wherein the base layer is a cyclo-olefin polymer(COP) layer.

However, MITAMURA teaches a laminate for touch panel and flat panel display, wherein the base layer(second substrate 42, fig.10) is a cyclo-olefin polymer(COP) layer(Para-182).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, .

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al.(US 2020/0192431 A1) in view of LEE et al.(US 2019/0205603 A1)and further in view of MITAMURA et al.(US 2016/025 3035 A1)(herein after MITAMURA).

For mapping and motivation please see the rejection of claim 3 above. Both claims recite identical claim limitations except the dependency of the claim.

Examiner Note

11. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part 
CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692